DETAILED ACTION
This communication is responsive to the Amendment filed on 6/22/2021.
In the Instant Amendment, Claim(s) 1, 4 and 7-15 has/have been amended; Claim(s) 1 and 14 is/are independent claims. Claims 1-15 have been examined and are pending in this application.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Response to Arguments
Applicant’s arguments, see remarks (pages 8-11), filed 6/22/2021, with respect to the claim objection and the 112(b) rejections have been fully considered and are persuasive.  The objection and 112(b) rejections of 4/1/2021 have been withdrawn. 
Applicant's arguments filed 6/22/2021 have been fully considered but they are not persuasive.
Applicant is arguing in the remarks (pages 9 and 10) that Applicant respectfully states that a person having ordinary skill in the art will readily understand the structure and function of various elements recited in the claim 14. A person having ordinary skill in the art readily understands that "first acquisition module" can be a well-known hardware device which can obtain the integral energy. Similarly, a first transfer module can be any hardware which can transfer the integral energy. A second acquisition module, similar to the first acquisition module, can be a well-known hardware device which can obtain the integral energy. A first output module can be any hardware which can output an image. Applicant respectfully states that the crux of the invention as claimed in claim 14 is not the specific structures of each module, but rather the invention is the combination of different modules to achieve a specific objective of energy obtaining and transferring as well as image output. Therefore, Applicant 
The Examiner respectfully disagrees with the Applicant. The Examiner respectfully submits that a person having ordinary skill in the art would not understand what a well-known hardware device which can obtain the integral energy as recited in claim 14 to be understood as "first acquisition module". The Applicant is simply arguing that "first acquisition module" can be a well-known hardware device or any and all kind of components/devices well known at the time of the effective filing date of the instant patent application, but still fails to provide what they actually are that sufficient perform the claimed functions. Since the "first acquisition module" as recited met the three-prong test, the "first acquisition module" is being interpreted under 35 U.S.C 112(f). Similar argument is also applied to the other three modules recited in claim 14. Thus, the Examiner respectfully submits that the claim interpretation under 35 U.S.C 112(f) is maintained.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows (simply for correcting a simple informality):
15. (Currently amended) Cross-row time delay integration camera, wherein the camera comprising an imaging element and a controller, the imaging element and the controller [[is]] are connected, the imaging element includes a plurality of integral piece domains, each of the integral piece domain includes a plurality of rows of effective imaging region, wherein the controller is configured to respectively controlling the plurality of rows of effective imaging region for independently photoelectric conversion, energy processing, energy transfer, energy integration and image output, wherein the 

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record taken alone or in combination, fails to disclose or render obvious
Cross-row time delay integration method, which is applied to cross-row time delay integration camera, wherein the method comprising: transferring the first stage integral energy across rows to an i-th row of a second integral piece domain; obtaining the first stage integral energy and a second stage integral energy accumulated in the i-th target region from the i-th row of the second integral piece domain, after an integration period; outputting an image of the i-th target region containing the first stage integral energy and the second stage integral energy, in combination with all the limitations recited in claim 1;
Cross-row time delay integration apparatus, wherein the apparatus comprising: a first transfer module, configured to transfer the first stage integral energy across rows to an i-th row of a second integral piece domain; a second acquisition module, configured to obtain the first stage integral energy and a second stage integral energy accumulated in the i-th target region from the i-th row of the second integral piece domain, after an integration period; a first output module, configured to output an image of the i-th target region containing the first stage integral energy and the second stage integral energy, in combination with all the limitations recited in claim 14.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438.  The examiner can normally be reached on Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/Quan Pham/Primary Examiner, Art Unit 2696